                       Case 3:18-cv-05945-VC Document 137 Filed 12/12/19 Page 1 of 2




                                                                 601 Lexington Avenue
                                                                  New York, NY 10022
                Dale M. Cendali                                      United States
            To Call Writer Directly:                                                                                                 Facsimile:
               +1 212 446 4846                                        +1 212 446 4800                                             +1 212 446 4900
          dale.cendali@kirkland.com
                                                                      www.kirkland.com




                                                               December 12, 2019



            Honorable Judge Vince Chhabria
            San Francisco Courthouse, Courtroom 4 - 17th Floor
            450 Golden Gate Avenue
            San Francisco, CA 94102



                              Re: Social Technologies LLC v. Apple Inc., Case No. 3:18-cv-05945-VC

          Dear Judge Chhabria:

                  I write on behalf of Defendant Apple Inc. (“Apple”) in the above-captioned matter
          pursuant to the summary judgment hearing held earlier today to identify the exhibits that contain
          the alternative name that Apple considered for its Memoji software feature (the “Alternative
          Name”) and which Apple sought to seal.

                  Immediately after the hearing, Apple notified the Court in person that Exhibits 9 and 10
          to Apple’s motion for summary judgment, which Apple moved to seal at Dkt. No. 123, identify
          the Alternative Name. Specifically, the Alternative Name appears in Exhibit 9 at 94:25–95:1,
          95:7, 112:11–12, 112:15, 112:25. See Dkt. No. 123-10. It appears in Exhibit 10 at 62:9. See
          Dkt. No. 123-12.

                  Following the hearing, Apple identified one additional instance where the Additional
          Name appears. Specifically, Exhibit R to Social Technologies LLC’s (“Social Tech”) motion for
          summary judgment also mentions the Alternative Name at 61:15. See Dkt. No. 116-05. Social
          Tech moved to seal this document at Dkt. No. 116 and Apple filed a declaration in support
          thereof at Dkt. No. 117.

                  Apple respectfully requests that the Court seal these references to the Alternative Name
          as discussed during the hearing earlier today.




Beijing    Boston   Chicago   Dallas   Hong Kong   Houston   London    Los Angeles   Munich   Palo Alto   Paris   San Francisco    Shanghai   Washington, D.C.
        Case 3:18-cv-05945-VC Document 137 Filed 12/12/19 Page 2 of 2




Judge Vince Chhabria
December 12, 2019
Page 2

                                         Sincerely,




                                         Dale M. Cendali
